                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

M.D. et al.,
                       Plaintiffs                            CIVIL ACTION

               v.

COLONIAL SCHOOL DISTRICT,                                    No. 20-2354
              Defendant

                                            ORDER

       AND NOW, this 13th day of May, 2021, upon consideration of the Court's prior Order

granting the parties leave to supplement the administrative record (Doc. No. 7), Plaintiffs' Motion

for Judgment on the Supplemented Administrative Record (Doc. No. 10), Defendants' Motion for

Judgment on the Supplemented Administrative Record (Doc. No. 11), Plaintiffs' Response in

Opposition to Defendant's Motion (Doc. No. 12), and oral argument held on April 12, 2021, it is

ORDERED that:

       1. Plaintiffs' Motion (Doc. No. 10) is GRANTED IN PART.

       2. Defendant's Motion (Doc. No. 11) is GRANTED IN PART.

       3. Within 21 days of entry of this Order, the parties shall submit supplemental briefing

           and documentation limited to Plaintiffs' reasonable attorneys' fees and costs as the

           prevailing party on their Individuals with Disabilities Education Act claim.




                                                1
